Case 17-33304        Doc 34     Filed 10/30/18     Entered 10/30/18 14:52:39          Desc         Page 1
                                                  of 3




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 17 B 33304
         Veronica Presley

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/07/2017.

         2) The plan was confirmed on 01/29/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/12/2018.

         5) The case was Dismissed on 08/27/2018.

         6) Number of months from filing to last payment: 9.

         7) Number of months case was pending: 12.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-33304             Doc 34            Filed 10/30/18    Entered 10/30/18 14:52:39                Desc         Page 2
                                                             of 3



 Receipts:

           Total paid by or on behalf of the debtor                       $3,407.68
           Less amount refunded to debtor                                   $200.00

 NET RECEIPTS:                                                                                               $3,207.68


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $2,210.03
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                   $144.36
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $2,354.39

 Attorney fees paid and disclosed by debtor:                            $500.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim       Principal      Int.
 Name                                           Class   Scheduled      Asserted         Allowed        Paid         Paid
 Ad Astra Recovery Serv                     Unsecured         335.00           NA              NA            0.00       0.00
 Bridgecrest Credit Company LLC             Unsecured            NA       2,895.13        2,895.13           0.00       0.00
 Bridgecrest Credit Company LLC             Secured       18,478.00     21,373.13        18,478.00        252.31     600.98
 City Colleges of Chicago - Harold Washin   Unsecured      1,433.00            NA              NA            0.00       0.00
 City of Chicago Department of Revenue      Unsecured     20,189.20     21,173.80        21,173.80           0.00       0.00
 Comcast Cable c/o Xfinity                  Unsecured         900.00           NA              NA            0.00       0.00
 Credit Acceptance Corp                     Unsecured     12,256.00     12,256.97        12,256.97           0.00       0.00
 DEPTEDNELNET                               Unsecured      2,210.00            NA              NA            0.00       0.00
 Jefferson Capital Systems LLC              Unsecured         442.00        442.84          442.84           0.00       0.00
 Jefferson Capital Systems LLC              Unsecured     19,453.67     19,453.67        19,453.67           0.00       0.00
 Peoples Energy Corp                        Unsecured      1,532.36       1,948.24        1,948.24           0.00       0.00
 Santander Consumer USA                     Unsecured      5,382.00            NA              NA            0.00       0.00
 Suntrust DDA Recovery Dept                 Unsecured           0.00      1,273.74        1,273.74           0.00       0.00
 United States Dept Of Education            Unsecured      4,742.00       7,141.44        7,141.44           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-33304        Doc 34      Filed 10/30/18     Entered 10/30/18 14:52:39             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $18,478.00            $252.31           $600.98
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $18,478.00            $252.31           $600.98

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $66,585.83               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $2,354.39
         Disbursements to Creditors                               $853.29

 TOTAL DISBURSEMENTS :                                                                       $3,207.68


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/30/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
